Citation Nr: 0817275	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-26 377	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's DD Form 214 indicates that his principal MOS 
during service was helicopter repairman with a related 
civilian occupation of aircraft mechanic and repairman.  He 
was awarded the National Defense Service Medal, Vietnam 
Service Medal with 2 Bronze Service Stars, Army Commendation 
Medal, Air Medal and the Republic of Vietnam Campaign Medal.  
His service personnel records show he served in Vietnam from 
August 1968 to August 1969 with Companies D and B of the 15th 
TC Battalion with the 1st Cavalry Division and then the 564th 
Transportation Detachment of the 1st Cavalry.  

A review of the evidence of record, including the veteran's 
submitted statement to a VA health care provider and 
treatment records, reveals that his claimed stressors 
include: (1) arriving in Vietnam on a commercial jet with 
several rockets fired at the plane; (2) working on flight 
line, guard duty and eventually gunner on LOACH helicopter 
while stationed at either Phu Loi or Phouc Vinh bases; (3) 
firing on and killing a Vietnamese woman and boy from 
helicopter during a scouting mission; (4) rocket attacks at 
his base at any time of the day or night on a weekly basis; 
(5) witnessing the torturing and execution of a prisoner at a 
nearby Republic of Vietnam base and (6) general anxiety of 
just being in Vietnam.  

Although the record indicates that the rating specialist at 
the RO found the evidence of record inadequate to establish 
the veteran' alleged stressors, there is no evidence that any 
attempts were made to obtain more adequate evidence or to 
attempt to corroborate the evidence the veteran did provide.  
In some instances, the veteran has provided specific 
locations of alleged incidents and has provided information 
that may be verifiable.  Therefore, the RO should attempt to 
verify the veteran's alleged stressors through all available 
sources, to include contacting the U. S. Army and Joint 
Services Records Research Center (JSRCC).  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The RO should document 
its efforts and, if such efforts are unsuccessful, the RO 
should so inform the veteran and advise him to submit 
alternate forms of evidence to support his claim of 
entitlement to service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide JSRCC, 7798 
Cissna Road, Springfield, Virginia 22150, 
with the above-mentioned summary of the 
veteran's stressors and copies of his DD 
214 and any other appropriate service 
personnel records.  JSRCC should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  JSRCC 
should also be requested to furnish the 
unit history and operational reports for 
the units the veteran was assigned to 
while in Vietnam, for the period during 
which he served with such units.

2.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

3.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the veteran has PTSD 
based on a verified in-service stressor.  
If PTSD is diagnosed, the examiner must 
explain whether and how each diagnostic 
criterion is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folders.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



